DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-8 and 20-31 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 recites: 
An engine system for a vehicle, comprising: 
an internal combustion engine having a plurality of cylinders; and an engine system controller configured to: 
operate the internal combustion engine in a skip fire mode where at least one cylinder is fired, skipped and either fired or skipped over successive working cycles while the internal combustion engine is operating at an effective reduced displacement that is less than full displacement of the internal combustion engine; 
generate a command to either open or close a valve associated with a select cylinder, selected among the plurality of cylinders, for a given working cycle while the internal combustion engine is operating in the skip fire mode, the valve commanded to be either opened or closed during the given working cycle for any of the following purposes: 
(i) the select cylinder is commanded to be fired during the given working cycle while the internal combustion engine is operating in the skip fire mode; 
(ii) the select cylinder is commanded to be skipped during the given working cycle while the internal combustion engine is operating in the skip fire mode; and 
(iii) for controlling air pressure within a combustion chamber of the select cylinder when skipped during the given working cycle; 
feed one or more signals indicative of one or more operational parameters of the vehicle to a model, the model specifying weighted variables for the one or more operational parameters of the vehicle respectively, the weighted variables of the model derived from machine training; 
compare the command to an output of the model, the output of the model being a probability of a behavior of the valve associated with the select cylinder during the given working cycle; 
and generate a valve fault flag if the comparison yields that the probability of the behavior of the valve does not match the command.

Feldkamp (U.S. 2010/0031738A1) discloses “The present application relates to methods for monitoring cylinder valve operation in a variable displacement engine (VDE)….. A VDE controller may disable selected cylinders through the control of a plurality of cylinder valve deactivators that affect the operation of the cylinder's intake and exhaust valves. Diagnostic methods monitor the valve operation for cylinders switching between VDE and non-VDE modes to ensure proper switching…..” (¶0006) and further discloses  (Fig. 7 and ¶0043+) an embodiment of the invention comprising use of a Neural Network (Fig. 7) by an engine system controller (Fig. 1, 12) to diagnose intake/exhaust valve degradation when switching to/from VDE operation.  ¶0046; “In one desirable configuration, as illustrated in Map 700, the neural network structure may have 18 inputs corresponding to the 17 acceleration values recorded at the beginning of the intended VDE transition firing event plus one input for the VDE mode.” And ¶0047; “At a1-a17 of the neural network in Map 700, the acceleration values for 17 firing events following the VDE transition may be input.”) and “(¶0047; “Following execution of the neural network, the results may be assembled into a table, such as Table 500, wherein the degradation state and the degradation identity may be evaluated. Output 1 may be dedicated to the patterns corresponding to "normal" VDE transitions. The value for Output 1 may be compared to a predetermined threshold and if the value is greater than the threshold, the transition may be declared "normal" while if the value is below the threshold, the transition may be declared "degraded".”.
However, Feldkamp does not explicitly teach or suggest each and every limitation of the claim as indicated above when considered as a whole in combination with the remaining limitations of the claim.  Claims 2-8 and 20-31 depend from Claim 1 and are allowable for at least the reason(s) presented above with respect to Claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747 

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747